             Case 2:20-cv-00966-NR Document 46 Filed 07/13/20 Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DONALD J. TRUMP FOR                                  )   Civil Action
PRESIDENT, INC.; et al.,                             )
                                                     )
                 Plaintiffs,                         )
                                                     )   No.: 2-20-CV-966
        v.                                           )
                                                     )
KATHY BOOCKVAR; et al.,                              )
                                                     )
                 Defendants.                         )   Judge J. Nicholas Ranjan



    DEFENDANT CRAWFORD COUNTY BOARD OF ELECTIONS’ RESPONSE
             IN OPPOSITION TO PLAINTIFFS’ MOTION FOR
A SPEEDY DECLARATORY JUDGMENT HEARING AND EXPEDITED DISCOVERY

        Defendant Crawford County Board of Elections (“Crawford County”), by and through its

undersigned counsel, files this response to Plaintiffs’ Motion for a Speedy Declaratory Judgment

Hearing and expedited Discovery (the “Motion”). Importantly, Crawford County does not take

the position that a speedy resolution of this matter is unwarranted. In fact, Crawford County

believes that it is critical that the Court bring this matter to a final resolution sufficiently in

advance of the November 3, 2020 election so that Crawford County is able to ensure a fair and

free process. Nonetheless, the specific relief sought in Plaintiffs’ Motion is untenable. First, the

respective Plaintiffs’ standing to assert any or all of the claims raised in the Complaint filed in

this matter are questionable. Crawford County anticipates that one or more of the Defendants

will challenge certain Plaintiffs’ standing in this matter. Without standing to assert a claim

against Crawford County, this Court cannot entertain Plaintiffs’ requests for expedited discovery.
             Case 2:20-cv-00966-NR Document 46 Filed 07/13/20 Page 2 of 10




Second, Federal Rule of Civil Procedure 12(a) requires that the Court give a defendant no less

than 21 days to respond to the Complaint, depending on the method of service of the summons.

Crawford County is entitled to an opportunity to engage counsel to represent it in this matter and

develop a strategy to respond to the claims. Third, Plaintiffs have not sufficiently specified the

contents of their requests such that they are reasonably tailored for expedited discovery. Further,

Crawford County is entitled to a reasonable amount of time to review potentially responsive

documents for privileged or confidential information. Crawford County may be subject to

various standards and federal laws which require it to protect the identity of individuals. Also,

much of the information sought by Plaintiffs from each County is currently being compiled and

submitted to the Pennsylvania Department of State (the “Department”). By law, the Department

is to compile a report and release it publicly at a date certain in the first week of August.

Crawford County should not be forced to expend resources lodging objections to written

discovery and negotiating with Plaintiffs regarding information that will soon enough be publicly

available.

        Rather than grant the Plaintiffs’ Motion, which demands discovery unlimited in scope on

a truncated timeline that only works to the detriment of Defendants, Crawford County suggests

that this Court set a scheduling conference to address any preliminary issues and discuss a plan

for limited expedited discovery, provided that all defendants have been served with process.

    A. Jurisdictional issues preclude this Court from engaging in expedited discovery.
        Before the Court can proceed to expedited discovery, it must address a basic

jurisdictional issue. “If a plaintiff lacks standing, the court lacks judicial power to entertain the

claim presented.” Gariano v. CSC Insurance Co., 845 F. Supp. 1074, 1077 (D.N.J. 1994). As

stated in Paragraph 4 of the Complaint: “The right to vote includes not just the right to cast a

ballot, but also the right to have it fairly counted if it is validly cast. An individual’s right to vote
          Case 2:20-cv-00966-NR Document 46 Filed 07/13/20 Page 3 of 10




is infringed if his or her vote is cancelled by a fraudulent vote or diluted by a single person

voting multiple times.” Complaint, ¶ 4.

       Standing is claim-specific. Plaintiffs here bring several claims solely under federal and

state constitutional provisions, namely, the First and Fourteenth Amendments to the United

States’ Constitution, and the Equal Protection and the Free and Fair Election Clauses under the

Pennsylvania Constitution. In essence, Plaintiffs allege that various counties applied different

policies regarding voting by mail-in ballot and also prevented poll watchers from serving as poll

watchers outside of their county of residence and prevented poll watchers from participating in

the canvassing of mail-in ballots. Plaintiff Donald J. Trump for President, Inc. is the principal

committee for the reelection campaign of Donald J. Trump, and the Republican National

Committee is the political committee that leads the Republican Party (together, the

“Organizational Plaintiffs”). Complaint, ¶¶ 8, 13. The Complaint also names as Plaintiffs several

individuals, candidates for various elected offices and potential poll watchers, each of whom is a

qualified elector in the state of Pennsylvania. Complaint, ¶¶ 9, 10, 11, 12, 14, 15. Plaintiffs Glen

Thompson, Mike Kelly, John Joyce, Guy Reschenthaler, Melanie Stringhill Patterson, Clayton

David Show, (together, the “Individual Plaintiffs”) reside in Centre, Butler, Blair, Washington

and Fayette counties. Id.

       The Complaint brings all claims on behalf of all Plaintiffs against all Defendants. There

are several issues regarding each Plaintiff’s standing to bring claims against each Defendant:

   •   A political campaign or candidate does not have standing under the First or Fourteenth

       Amendments with respect to equal access to the right to vote and only has standing to

       challenge conduct which prevents the candidate from appearing on the ballot. See Pierce

       v. Allegheny Cnty. Bd. of Elections, 324 F. Supp. 2d 684 (W.D. Pa. 2003).
          Case 2:20-cv-00966-NR Document 46 Filed 07/13/20 Page 4 of 10




   •   A national political committee likewise does not have standing under the First or

       Fourteenth Amendments with respect to equal access to the right to vote. Erfer v.

       Commonwealth, 794 A.2d 325, 330 (Pa. 2002), abrogated on other grounds, League of

       Women Voters v. Commonwealth, 178 A.3d 737 (Pa. 2018).

       Moreover, there is no support for the notion that an elector has standing to seek an

injunction against a county board of elections in which the elector does not reside. The argument

under the First and Fourteenth Amendments is that the government entity acts against the

individual to dilute the voter’s voting power and disparately treats the voter with respect to the

voter’s rights. Only the county in which the voter resided had jurisdiction over the voter’s ballot.

Cf. Pierce v. Allegheny Cnty. Bd. of Elections, 324 F.Supp.2d 684 W.D. Pa. 2003) (plaintiff’s

injury traceable to board of election’s inconsistent application of policy in county where

plaintiffs were voters). Other counties’ policies do not apply to Plaintiffs who do not reside or

vote there; rather, it is the Plaintiff’s home county that applies a similar policy inconsistently and

the state which accepts and certifies the statewide elections that allegedly dilutes Plaintiff’s vote.

Id. (“A state must impose uniform statewide standards in each county in order to protect the

legality of a citizen’s vote”) (emphasis added).

       That Plaintiffs do not have standing to challenge inconsistencies regarding counties in

which they are not electors is demonstrated by the notion that their claims are based solely on

their rights with respect to statewide application of the Election Code. There is no harm to the

right to vote or violation of the Equal Protection clause when different counties implement

different policies with respect to strictly local elections. Id. at 699. Notably, the Individual

Plaintiffs seek to regulate each county’s elections regardless of whether they are strictly local or
          Case 2:20-cv-00966-NR Document 46 Filed 07/13/20 Page 5 of 10




statewide. Individual Plaintiffs are not aggrieved by other counties’ conduct with respect to local

elections in which the Individual Plaintiffs’ cannot vote.

        Here, Plaintiffs seek to require the state and 67 different county boards of elections to

produce records generally regarding claims of voter fraud. Individual Plaintiffs make no specific

allegations that the counties in which they are electors (Blair, Washington, Butler, Fayette, or

Center) violated the Election Code or diluted the power of their votes.

        If any Plaintiff lacks standing, this Court lacks authority to order expedited discovery on

Plaintiffs’ behalf. Cf. Stein v. Boockvar, 2020 WL 2063470, *3 (E.D. Pa. Apr. 29, 2020) (noting

that court dismissed plaintiff’s first complaint and motion for preliminary injunction because of

“threshold defects” including plaintiff’s lack of standing). Thus, the Court should allow

Defendants an opportunity to fully develop these issues in an initial response to the Complaint

via Rule 12(b)(2).

    B. The Federal Rules of Civil Procedure do not authorize the Court to shorten
       Crawford County’s time to file a responsive pleading to the Complaint in the
       manner sought by Plaintiffs.
        This Court should deny Plaintiff’s request to require that County file an answer to the

Complaint within 14 days of service of the summons. While rule 26(d) may allow a court to

order discovery prior to the Rule 26(f) conference, Rule 12(a) does not give such discretion to

modify the time to file a responsive pleading. Under Rule 12(a), a defendant is afforded 21 days

to answer a complaint if served by summons and 60 days if the defendant accepts service. That

rule is set “unless another time is specified by this rule or a federal statute.” Here, Plaintiff seeks

an order requiring Crawford County to file an answer with in fourteen days of service of the

summons and complaint. Defendants are entitled by Rule of Court to at least 21 days.

        Further, Plaintiffs’ blind conclusion that granting their request for expedited discovery

will not cause any prejudice is without merit. Granting the specific relief requested by Plaintiffs
            Case 2:20-cv-00966-NR Document 46 Filed 07/13/20 Page 6 of 10




will indeed cause significant prejudice and hardship to Crawford County. Crawford County will

be prejudiced in that Plaintiffs seek to limit the time under Fed. R. Civ. P. 12(a) that Crawford

County has to acquire counsel, gather information, and develop defenses before filing a

responsive pleading. Plaintiffs have had time to prepare their strategy and approach to this

litigation, having initiated this action when they were ready, and it is a basic tenet of this Court

that Defendants be afforded with the same opportunity.

   C. Plaintiffs have not sufficiently identified and limited their requests for expedited
      discovery.
       Notably, Plaintiffs have failed to attach copies of or provide the contents of the specific

requests they intend to issue to Crawford County. Instead, they have identified 11 broad

categories of information they intend to seek. This is far from a limited approach. While

Plaintiffs cite several cases which refer to the Court’s general discretion to engage in expedited

discovery once a plaintiff has shown “good cause” to engage in such, they fail to acknowledge

that when the Court does exercise its discretion, it must implement protections for the party

against whom discovery is sought. Temple v. Novo Nordisk, Inc., 2016 WL 5691881, 2016 U.S.

Dist. LEXIS 136719 (W.D. Pa. Oct. 3, 2016) (while court granted expedited discovery, it

required the parties to meet and confer to determine the scope of expedited discovery); Malibu

Media LLC v. Doe, 2015 U.S. Dist. LEXIS 78912, 2015 WL 3795948 (M.D. Pa. June 18, 2015)

(citing other districts who have expressed concerns about the “unavoidable ex parte nature” of a

request for expedited discovery and thus incorporating protective limitations such that plaintiff

could only serve a subpoena limited to the issue of identifying the user of the assigned IP

address).

       Plaintiffs cannot and should not be permitted to engage in unrestricted discovery on an

expedited basis. Philadelphia Newspapers, Inc. v. Gannett Satellite, 1998 WL 404820 (E.D. Pa.
          Case 2:20-cv-00966-NR Document 46 Filed 07/13/20 Page 7 of 10




July 15, 1998) (“Without reasonable boundaries, the court will not order time-consuming

discovery before the period prescribed in Rule 26(d)”). Further, a “broadside not reasonably

tailored to the time constraints under which both parties must proceed or the specific issues that

will be determined at the [expedited] hearing” should be denied. Id. (quoting Irish Lesbian &

Gay Org. v. Giuliana, 918 F. Supp. 728, 730-31 (S.D.N.Y. 1996). Plaintiffs have only identified

general topics for discovery arguably related to their claims. Plaintiffs ask the Court to give them

free reign to cover these topics and then require Crawford County to respond within a truncated

timeline. Citing general topics for discovery, however, does not provide any limitations on the

scope—the number of written requests, whether Plaintiffs will want to depose every employee or

individual with information related to those topics, whether Plaintiffs want all documents

referring to certain individuals or topics, the period of time to be covered, and the like. If

Plaintiffs’ requests were truly limited, Plaintiffs would have provided the specific language of

the requests for information for at least some of the intended discovery to the Court to offer some

assurance of protection for the Defendants.

   D. Requiring Crawford County to identify and produce unspecified amounts of
      documents in a short period of time will cause undue hardship.
       The Motion indicates that Plaintiff intends to seek both written responses and production

of all non-privileged documents. Plaintiffs have indicated that they intend to seek discovery

“related to” multiple topics, some without temporal limitations, without indicating whether they

only seek information or also documents “relating to” those topics. Producing this information

could require extensive searching and manpower. Additionally, fourteen days is not a significant

amount of time to even ascertain the universe of documents that might be responsive to a request

and then review sample documents for potential privilege, including the attorney-client privilege

or withhold documents based on an ongoing criminal investigation, or redact information subject
          Case 2:20-cv-00966-NR Document 46 Filed 07/13/20 Page 8 of 10




to a privacy statute such as the Criminal History Records Information Act, 18 Pa. C.S.A. § 9125

et seq. (“CHRIA”), or the Driver Privacy Protection Act, 18 U.S.C. § 2721 et seq., (“DPPA”).

Crawford County may need additional time to consult with federal and state agencies such as the

Pennsylvania Department of Transportation (“PENNDOT”) regarding Crawford County’s

obligations to protect individual voter and driver records.

   E. Requiring Crawford County to produce information that the Pennsylvania
      Department of State is required by law to make publicly available in the beginning
      of August is unreasonable and unnecessary.
       Moreover, much of what Plaintiff seeks through “expedited discovery” will be publicly

available on or before August 2, 2020 pursuant to 71 P.S. § 279.6, titled “Report on

implementation of 2020 general primary election.” Under subsection (c), Crawford County has

until July 17, 2020 to compile and submit information to the Department. The Department is

then required to compile the information, issue a report to the Pennsylvania Senate State

Government Committee, and make the report publicly available on the Department’s website.

The Department must issue the report within 60 days of the primary election, or August 2, 2020.

71 P.S. §279.6.

       To require Crawford County to review, object, and respond to detailed written requests

from Plaintiffs before the Department makes this information publicly available as required by

law is an unnecessary expense and thus a hardship. A party responding to discovery is typically

not required to put that information in a format suitable to the requesting party where the

information is otherwise already accessible. To require Crawford County to draft written

responses to requests, which Crawford County will need to do to preserve any objections to

Plaintiffs yet-to-be-disclosed requests, just to have the information released publicly, is a waste

of Crawford County’s time and judicial resources. Additionally, requiring the relief sought will
            Case 2:20-cv-00966-NR Document 46 Filed 07/13/20 Page 9 of 10




cause undue hardship in that it will divert the County Defendants and the Department’s

manpower resources from its obligations to the public under 71 P.S. §279.6.

   F. The requests in Plaintiffs’ Motion should be denied.
          For the reasons set forth in this Response, Crawford County requests that this Court deny

Plaintiffs’ Motion for Speedy Declaratory Judgment Hearing and Expedited Discovery. In the

alternative, Crawford County respectfully requests that this Court set a conference with all

parties and the Court to discuss a swift but reasonable timeline to address the issues in this

matter.

                                                      Respectfully submitted,


                                                      By: /s/ Keith A. Button, Esq.
                                                      Keith A. Button, Esq.
                                                      Pa. ID #78258
                                                      SHAFER LAW FIRM, PC
                                                      890 Market St.
                                                      Meadville, PA 16335
                                                      814-724-4540 (Phone)
                                                      814-724-4545 (Fax)
                                                      kbutton@shaferlaw.com
                                                      Attorney for Respondent
                                                      Crawford County Board of Elections



Date: July 13, 2020
         Case 2:20-cv-00966-NR Document 46 Filed 07/13/20 Page 10 of 10




                                 CERTIFICATE OF SERVICE


       I hereby certify that on this day, July 13, 2020, a true and correct copy of the foregoing

document was filed electronically. Notice of this filing will be sent to all registered parties by

operation of the Court’s electronic filing system or by first-class mail, as indicated below:

Service on all parties by Electronic Filing System



                                                      Respectfully submitted,


                                                      By: /s/ Keith A. Button, Esq.
                                                      Keith A. Button, Esq.
                                                      Pa. ID #78258
                                                      SHAFER LAW FIRM, PC
                                                      890 Market St.
                                                      Meadville, PA 16335
                                                      814-724-4540
                                                      kbutton@shaferlaw.com
                                                      Attorney for Respondent
                                                      Crawford County Board of Elections

       Date: July 13, 2020
